Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      ALLOWANCE
                                     Election/Restrictions
This application is in condition for allowance except for the presence of claim 14-20 directed to Groups II-III non-elected without traverse. Accordingly, claim 14-20 been cancelled.
1.                                        EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: claim 14-20 been cancelled.

The application has been amended as follows:
         - Replace claim 1 in its entirety with the following:
-- 1. (Currently Amended) A cryogenic pumping apparatus comprising: a canister having a flange to be coupled to a vacuum chamber; a cryogenic blade array arranged within the canister, the cryogenic blade array including a first plurality of repeated blades one vertically stacked over another and closer to the vacuum chamber and a second plurality of repeated blades one vertically stacked over another and further from the vacuum chamber; a fixed glue layer on the second plurality of repeated blades of the cryogenic blade array; and an adsorbent material on the fixed glue layer, at least one of the adsorbent material or the fixed glue layer including a carbon nanotube material; wherein the carbon nanotube material is arranged on the second plurality of repeated blades and absent from the first plurality of repeated blades. --

2.    Claims 1-13, 21 and 23-28 are allowable while 14-20 and 22 are cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a the cryogenic blade array including a first plurality of repeated blades one vertically stacked over another and closer to the vacuum chamber and a second plurality of repeated blades one vertically stacked over another and further from the vacuum chamber; a fixed glue layer on a blade of the cryogenic blade array; and an adsorbent material on the fixed glue layer, at least one of the adsorbent material or the fixed glue layer including a carbon nanotube material; wherein the carbon nanotube material is arranged on the second plurality of repeated blades and absent from the first plurality of repeated blades; wherein the adsorbent material includes a nanostructure material mixed inside pores of an active charcoal material; wherein a carbon nanotube material is mixed with the fixed glue layer to trap gases having boiling points within a second temperature range that is less than the first temperature range; wherein a thermal conductivity of the fixed glue layer mixed with the carbon nanotube material is larger than that of the fixed glue layer not mixed with the carbon nanotube material.
4.    Closest prior art: Hilton, US 5,450,729 discloses a cryogenic pumping system (11, two-stage cryogenic pump, refer to Fig. 1) comprising: a canister (12, vacuum vessel) having a flange (13) to be coupled to a vacuum chamber (i.e. a chamber above flange 13 which is not shown in Fig. 1, refer to col.3, lines 32-33); a cryogenic blade array (i.e. an array 21 and condensing panel array 23 is being considered as a cryogenic blade array) arranged within the canister (12), the cryogenic blade array (21, 23) including a first plurality of blades (21) (as can be seen in Fig. 1, where the repeated blades 21 being vertically stacked over another) closer to the vacuum chamber and a second plurality of blades (23) (as can be seen in Figs. 1 and 4, where the repeated blades 23 being vertically stacked over another) further from the vacuum chamber (refer to Fig. 1); a fixed glue layer (26, an adhesive layer such as epoxy; col.1, lines 42-44; Fig. 2) on a blade (blade of array 23) of the cryogenic blade array (23), (refer to Fig. 2); and an adsorbent material (24, activated charcoal, refer to col.4, line 31) on the fixed glue layer (refer to Fig. 2), 
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                   Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763 
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763